Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the operationally equivalent control member in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In view of the (possibly nonstandard) structure of claim 1, and in view of claim 9, which depends from claim 1 and re-introduces claim elements that have already apparently been introduced in claim 1, the scope of claim 1 is unclear and not reasonably certain1, with the examiner understanding that the “comprising” in line 2 of claim 1 is (or should/must apparently be?) the transitional phrase of the claim (MPEP 2111.03), and that all limitations after the “comprising” are considered to be in the body of the claim, since i) no other transitional phrase is seen in the claim and ii) a claim without a transitional phrase would apparently be unclear in scope (e.g., because it would not be clear whether the claim was to be construed as open-ended or not).
In claim 1, line 6, “reversible” is unclear from the teachings of the specification.  In particular, “reversible” in conjunction with an electric machine normally means that the machine can rotate in either of two different directions (clockwise and counter-clockwise).  However, applicant seems to use the term “reversible” to mean, not that the machine can rotate in two directions, but rather that the machine can be driven by electrical energy to propel the vehicle or can be driven by kinetic energy to generate electrical energy, i.e., as a mechanical-to-electrical (e.g., M→E) or electrical-to-mechanical (e.g., M←E) energy converter, with the energy conversion thus being reversible in direction.  See for example published paragraph [0016] of the specification, where a belt-driven starter generator (BSG) is indicated as being “reversible”, with the examiner understanding that BSGs, like the engines they are driven by, only rotate in a single direction, while also being capable of alternately generating mechanical torque or electrical energy, depending on whether they are operated as a starter or as a generator.  However, because applicant’s usage in the specification of “reversible” leaves in doubt what structure (and/or function) would be needed to satisfy the reversible limitation in the claim, with two possibly reasonable interpretations2 as detailed above, the examiner believes the claims are not reasonably certain in scope, and are thus indefinite.  This term is likewise indefinite throughout the claims (e.g., in claims 2, 5, 8, etc.)  Applicant may overcome this portion of the rejection by specifying on the record that “reversible” as a claim term does not mean that the machine can rotate in two different directions, but rather means that the machine can operate either as an electric engine or as an electric generator.
In claim 1, lines 20ff, “one or different functions . . .” is grammatically unclear/incorrect and indefinite.
In claim 1, lines 26ff and 31ff, “assessing advisability . . .” is fully indefinite from the teachings of the specification that does not clarify what the “assessing” is or comprises and when it occurs or might possibly occur, what the “advisability” is and how it is particularly defined, how the positive outcome of the assessment is determined, how the system is configured to assess the advisability, etc.
In claim 1, line 32, “the number of braking performed . . .” is indefinite and unclear (e.g., in a system claim) and further has insufficient antecedent basis.
In claim 1, lines 32ff, “counted during a reference time period or starting from a predefined event, in particular a start-up of the vehicle (HV/EV)” is fully indefinite and unclear, with i) it being unclear what “in particular a start-up of the vehicle” is intended to modify (e.g., does this modify the reference time period and the starting from the predefined event, or only the starting from the predefined event?), and what the “reference time period or starting from a predefined event” is intended to signify (e.g., “reference” in what respect, event “predefined” by whom or what in the claim, etc.)  The phrase “a reference time period or starting from a predefined event” is similarly unclear throughout the claims (e.g., in claim 2, in claim 3, and four times in claim 4), with it additionally being unclear for these subsequent recitations whether they are referring to the same (counted) interval as in claim 1 or not.
In claim 2, line 3, and in claim 4, line 2, “one or different automotive quantities” is grammatically unclear/incorrect and indefinite.
In claim 2, line 12, and in claim 8, line 3, “vie” is incorrect and unclear.
In claim 4, lines 5 and 21, “the last assessment . . .” is fully indefinite, both from the teachings of the specification and in the claim context.
In claim 4, line 7, in claim 4, line 20, “the (HV/EV)”3 is incorrect and indefinite, and should apparently read, “the vehicle (HV/EV)”.
In claim 4, line 13, “one or different first operating conditions” is grammatically unclear/incorrect and indefinite.
In claim 4, line 17, and in claim 6, line 3, “the selected driving mode” has insufficient antecedent basis and is unclear (e.g., when was a driving mode previously “selected” in the claim set?)
In claim 4, lines 18ff, and in claim 6, lines 4ff, “is considered feasible” is indefinite (e.g., considered by whom or what in the claim, and particularly how?) and facially subjective with no objective standard provided in the specification for determining feasibility (e.g., the criterion for determining feasibility is indicated as “proprietary” in the specification).  See e.g., MPEP 2173.05(b), IV.
In claim 5, lines 3ff, “check whether additional automotive quantities to the number of brakings performed by the conventional braking system (BS) meet associated second operating conditions” is fully indefinite from the teachings of the specification and in the claim context (e.g., what are “additional automotive quantities to the number of brakings”, and how are they particularly checked?)
In claim 7, lines 5ff, “the one or the different automotive quantities” is indefinite with insufficient antecedent basis, and is grammatically unclear/incorrect and indefinite.
In claim 8, line 5, “the first operating conditions” has insufficient antecedent basis and is unclear.
Claim 9 is unclear in its entirety, because it introduces “a conventional braking system”, “a reversible electric machine” and “an electrical energy accumulator” into the claim as parts of the vehicle and then introduces “an automotive electronic control system (ECU) of claim 1 into the claim which has previously introduced “a conventional braking system”, “a reversible electric machine” and “an electrical energy accumulator” into the claim.  It is unclear why applicant is introducing these elements twice into the claim.
Claim 10 is unclear in its entirety because it is unclear how the automotive electronic control system, which was previously recited as being “(ECU)” is said to further comprise an “electronic control unit (ECU)”, as if the previously claimed system did NOT include the ECU (e.g., then how could assessing advisability have possibly been performed?), and it is unclear what the difference is between the “control system (ECU)” and the “control unit (ECU)”, and what it means that the ECU “is configured to set the automotive electronic control system as set forth in claim 1” (e.g., set in what respect, particularly?)
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (Japan, 2007-62457; EPO machine translation with appended English abstract attached) in view of Fagergren et al. (2004/0130211).
Sakakibara (JP, ‘457) reveals:
per claim 1, an automotive electronic control system (ECU) [e.g., 50, 30, 32, etc. in FIG. 1] for a hybrid [e.g., FIG. 1, the vehicle including an electric motor 12 and engine 14] or fully electric vehicle (HV/EV) comprising:
a conventional braking system (BS) [e.g., 40, 36, 38, 60, 64, etc.] based on friction bodies (BD) to brake the vehicle (HV/EV) by interaction of the friction bodies (BD) [e.g., brake pads and brake shoes; paragraph [0017]] in response to operation of a brake pedal (BP) [e.g., 46] or any operationally equivalent control member,
a reversible electric machine (EM) [e.g., the motor 12, which both functions as a drive source when power is supplied from the battery 28 to drive the front wheel 16, and as a generator when rotated by the front wheel 16 to generate power and charge the battery 28, e.g., during regenerative braking, with the examiner understanding that the (Mechanical-Electrical) power conversion function in the motor is reversible, e.g., between e.g., M→E when functioning as a generator and M←E when functioning as a drive source; e.g., paragraph [0013]] operatively coupled to wheels (W) [e.g., 16] of the vehicle (HV/EV) and electronically controllable to operate selectively as an electric engine to generate a mechanical power to propel the vehicle (HV/EV) and as electric generator to convert kinetic energy of the vehicle (HV/EV) into electrical energy [e.g., as described at paragraph [0013]], and
an electrical energy accumulator (EB) [e.g., the battery 28] electrically connected to the electric machine (EM) [e.g., via the inverter 26] to store the electrical energy generated thereby when it is operated as an electric generator to convert the kinetic energy of the vehicle (HV/EV) into electrical energy, and to electrically power the electric machine (EM) when it is operated as an electric engine to propel the vehicle (HV/EV) [e.g., as described at paragraph [0013]];
the automotive electronic control system (ECU) is configured to control operation of the conventional braking system (BS) and of the electric machine (EM) in response to operation of the brake pedal (BP) or any operationally equivalent control member [e.g., paragraph [0017], “The required braking force requested by the driver is calculated by the brake ECU 50 functioning as a braking control unit by detecting a depression stroke and a depression speed of the brake pedal 46 operated by the user by the brake pedal input sensor 48”, wherein the brake ECU 50 determines the control amount for the brake actuator 40, e.g., in order to operate the friction brake when a braking force more than the braking force that can be generated by regeneration is required];
the automotive electronic control system (ECU) is further configured to control operation of:
the electric machine (EM) to selectively perform one or different functions comprising a regenerative braking (RB) [e.g., paragraphs [0013], [0015], [0027], [0029], etc. and FIG. 4 (e.g., S22)], in which the electric machine (EM) is operated as an electric generator to recover the kinetic energy of the vehicle (HV/EV) during braking and convert it into electrical energy [e.g., paragraph [0013], etc.], and
the conventional braking system (BS) to perform a friction body cleaning function [e.g., to detect rusting on the pad sliding surface of the vehicle braking device and remove the rust; paragraphs [0001], etc.] to clean the friction bodies (BD) of the conventional braking system (BS), which function comprises assessing advisability of cleaning the friction bodies (BD) of the conventional braking system (BS) [e.g., at S16, S18, and S20 in FIG. 4[4], and at paragraphs [0010], [0027], [0034], claim 4, etc. where the normal use of the regenerative brake is temporarily stopped for a number of braking times (e.g., 100 times) when it is determined that rusting in the disk rotor has occurred, and then the use of the regenerative braking is resumed after the number of braking times] and, if the assessment has a positive outcome, controlling operation of the conventional braking system (BS) to clean the friction bodies (BD) of the conventional braking system (BS) to restore braking performance thereof [e.g., at S16, S18, and S20 in FIG. 4];
the automotive electronic control system (ECU) is characterized by being configured to assess advisability of cleaning the friction bodies (BD) of the conventional braking system (BS) based on the number of brakings performed by the conventional braking system (BS) counted during a reference time period or starting from a predefined event, in particular a start-up of the vehicle (HV/EV) [e.g., after the removal of the rust has begun at S20 in FIG. 4 via the use of friction braking, it is continued for a number of times (e.g., 100 brakings with the friction brakes) after the “Y” determination at S16 in FIG. 4, with the normal use of the regenerative braking being temporarily stopped, and then regenerative braking is resumed; see e.g., paragraphs [0010], [0027], [0034], claim 4, etc.];
It may be alleged that the Sakakibara (JP, ‘457) does not expressly indicate that the rust removal is a cleaning of the friction brakes, although the examiner understands this would have been obvious to one of ordinary skill in this art, even without further teaching.
However, in the context of an improved method for reconditioning a friction-type service brake in a vehicle in a vehicle that includes an auxiliary (e.g., electric retarder) or secondary brake, Fagergren et al. (‘211) teaches e.g., at paragraphs [0006], etc. that when the vehicle’s friction-type service brakes are not used sufficiently, this leads to a risk of rusting or the formation of dirt deposits on the brake disk or brake drum, and he further teaches that the brakes may be cleaned (e.g., paragraphs [0016], [0077], etc.) by removing the rust through application of the friction-type service brakes (e.g., function blocks 33 to 36 in FIG. 2), in such a manner that the temperature of the service brakes is controlled.
It would have been obvious at the time the application was filed to implement or modify the Sakakibara (JP, ‘457) vehicle braking system and device so that, when the rust was removed from the brake disks and/or drums when the regenerative braking was temporarily stopped for a number (e.g., 100) of brakings in order to remove the rust that had been detected, the brake disks and/or brake drums would have also been predictably reconditioned and cleaned, as taught by Fagergren et al. (‘211), by the rust removal operations, through the distribution of the requested braking power in the rust removal operation, as taught by both Sakakibara (JP, ‘457) and Fagergren et al. (‘211), in order to thus clean the brake disks and/or drums, as taught by Fagergren et al. (‘211), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Sakakibara (JP, ‘457) vehicle braking system and device would have rendered obvious:
per claim 1, controlling operation of the conventional braking system (BS) to clean the friction bodies (BD) of the conventional braking system (BS) to restore braking performance thereof [e.g., at S16, S18, and S20 in FIG. 4 of Sakakibara et al. (JP, ‘457); and as taught at paragraphs [0016], [0077], FIG. 2, etc. in Fagergren et al. (‘211)];
per claim 2, depending from claim 1, further configured to:
receive one or different automotive quantities [e.g., the ignition being on, at S10 in FIG. 4 of Sakakibara (JP, ‘457); and/or the answer at S16 being “Yes”, in Sakakibara et al. (JP, ‘457); and/or (including, in S16) when the unused time of the friction braking unit becomes equal to or longer than a predetermined period in Sakakibara (JP, ‘457; claim 5); etc.],
check whether the received automotive quantities meet associated first operating conditions [e.g., when the ignition is on, and the answer at S16 is “Yes”, in Sakakibara (JP, ‘457), etc.],
if all the first operating conditions are determined to be met, detect occurrence of a request of braking the vehicle (HV/EV) [e.g., the braking operation(s) at S20 in Sakakibara (JP, ‘457), when the regenerative braking is temporarily stopped, to remove rust/clean the brake disks, etc.],
if a request of braking the vehicle (HV/EV) is determined to have occurred, check whether the number of brakings performed by the conventional braking system (BS) during a reference time period or starting from a predefined event meets a second operating condition [e.g., if the number of brakings is still below the predetermined number of times (e.g., 100; paragraphs [0027], [0034], etc.) after the regenerative braking has been temporarily stopped e.g., at S20 in FIG. 4 of Sakakibara (JP, ‘457)];
if the second operating condition is determined to be met:
disable regenerative braking vie the reversible machine (EM) [e.g., so that regenerative braking continues to be temporarily stopped, at S20 in FIG. 4 of Sakakibara (JP, ‘457), until the predetermined number of times (e.g., 100) is reached], and
brake the vehicle (HV/EV) using only the conventional braking system (BS) [e.g., paragraph [0027] in Sakakibara (JP, ‘457), “to apply the braking force of the vehicle 10 only by the disc brake”];
per claim 5, depending from claim 1, further configured to:
if a request of braking the vehicle (HV/EV) is determined to have occurred [e.g., at each of the 100 brakings while executing S20 in FIG. 4 of Sakakibara (JP, ‘457)], check whether additional automotive quantities to the number of brakings performed by the conventional braking system (BS) meet associated second operating conditions [e.g., check that the number (e.g., each number) of brakings is less than the predetermined number of times (e.g., 100), in Sakakibara et al. (JP, ‘457), e.g., each time the vehicle is braked], and
disable regenerative braking via the reversible machine (EM), and brake the vehicle (HV/EV) using only the conventional braking system (BS) if all the second operating conditions are determined to be met [e.g., paragraph [0034] in Sakakibara (JP, ‘457), “Therefore, if it is determined that rust is once generated, the brake pedal input sensor 48 may count the number of braking operations, and even if the engine is stopped once, the brake distribution determination unit 108 may stop the operation of the regenerative brake until braking is performed a predetermined number of times (for example, 100 times) by totaling during the next and subsequent traveling.”];
per claim 7, depending from claim 1, further configured to:
detected occurrence of a transition from a key-off condition to a key-on condition [e.g., S10 in FIG. 4 and paragraph [0033] in Sakakibara (JP, ‘457)], and
acquire the one or the different automotive quantities upon detection of the occurrence of a transition from a key-off condition to a key-on condition [e.g., for example the parameters of FIG. 4 in Sakakibara (JP, ‘457), for example, as shown in FIG. 2];
per claim 8, depending from claim 1, further configured to:
enable the regenerative braking vie the reversible machine (EM) at the end of the braking of the vehicle (HV/EV) performed using the conventional braking system (BS) or if at least one of the first operating conditions is not met [e.g., when the answer at S16 in FIG. 4 of Sakakibara (JP, ‘457) is “No”];
per claim 9, depending from claim 1,  a hybrid or fully electric vehicle (HV/EV) comprising:
a conventional braking system (BS) [e.g., 40, 36, 38, 60, 64, etc. in Sakakibara (JP, ‘457)] based on friction bodies (BD) to brake the vehicle (HV/EV) by interaction of the friction bodies (BD) in response to operation of a brake pedal (BP) or any operationally equivalent control member,
a reversible electric machine (EM) [e.g., the motor 12 in Sakakibara (JP, ‘457), which both functions as a drive source when power is supplied from the battery 28 to drive the front wheel 16, and as a generator when rotated by the front wheel 16 to generate power and charge the battery 28, e.g., during regenerative braking, with the examiner understanding that the (Mechanical-Electrical) power conversion function in the motor is reversible, e.g., between e.g., M→E when functioning as a generator and M←E when functioning as a drive source; e.g., paragraph [0013]] operatively coupled to wheels (W) of the vehicle (HV/EV) and electronically controllable to operate selectively as an electric engine to generate a mechanical power to propel the vehicle (HV/EV) and as electric generator to convert kinetic energy of the vehicle (HV/EV) into electrical energy, and
an electrical energy accumulator (EB) [e.g., the battery 28, in Sakakibara (JP, ‘457)] electrically connected to the electric machine (EM) [e.g., via the inverter 26, in Sakakibara (JP, ‘457)] to store the electrical energy generated thereby when it is operated as an electric generator to convert the kinetic energy of the vehicle (HV/EV) into electrical energy, and to electrically power the electric machine (EM) when it is operated as an electric engine to propel the vehicle (HV/EV) [e.g., as described at paragraph [0013], in Sakakibara (JP, ‘457)]; and
an automotive electronic control system (ECU) of claim 1 [e.g., as described above];
per claim 10, depending from claim 1, further comprising an electronic control unit (ECU) [e.g., 50, 30, 32, etc. in Sakakibara (JP, ‘457)] configured to set the automotive electronic control system as set forth in claim 1 [e.g., as described above];
Allowable Subject Matter
Claims 3, 4, and 6 would apparently be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Frenzel et al. (2019/0359190; the “predefinable number of friction braking operations” at paragraphs [0020], [0036], etc.) and Goto et al. (Japan, 2012-126287; cf. the “the number of times or time of performing rust removal braking” represented by the rust removal execution amount N) are similar to Sakakibara (JP, ‘457), with Goto et al. (JP, ‘287) also apparently showing, in FIG. 6, the first alternative limitation (before the “or”) in applicant’s claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        2 See MPEP 2173.02, I., “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
        3 See MPEP 608.01(m), “The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim.”  In this respect, applicant’s claim is unreadable if the reference characters in parentheses are ignored, with clauses/phrases ending with “the”.
        4 FIG. 4 from Sakakibara (JP, 457), as filed at the JPO, is reproduced below/on the next page by the examiner, together with Google translations of the Japanese text which have been added by the examiner:
        
    PNG
    media_image1.png
    1346
    876
    media_image1.png
    Greyscale